Stephens, J.
The Supreme Court having held in answer to a question certified thereto by this court, that the magistrate in whose court the case was tried should have taken judicial notice of the fact that at the time the damage was done, for which the suit was brought, the defendant railroad company was not liable for the damage sued for, the *8judgment of the judge of the superior court, overruling the certiorari, is reversed. See Central of Ga. Ry. Co. v. Gwynes, 153 Ga. 606.
Decided July 24, 1922.
Jule Felton, Jule W. Felton, for plaintiff in error.
J. J. Bull & Son, contra.

Judgment reversed.


Jenkins, P. J., concurs.